Case 6:20-cv-01896-PGB-DCI Document 48 Filed 06/17/21 Page 1 of 3 PageID 672




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION
DISH NETWORK L.L.C.,

                      Plaintiff,

v.                                                            Case No: 6:20-cv-1896-PGB-DCI

ALFA TV, INC., HAITHAM MANSI,
HISHAM MANSE IBRAHEM, NEZAR
SAEED HAMMO and MOHAMMED
ABU OUN,

                      Defendants.


                                            ORDER
       This matter is before the Court on (1) Plaintiff’s short-form motion for discovery sanctions

and an order of contempt against Defendants Alfa TV, Inc. and Hisham Manse Ibrahem

(Defendants, for purposes of this Order) and (2) Defendants’ belated request for an extension of

time to respond to that motion.

       On June 3, 2021, Plaintiff filed a short-form motion for discovery sanctions and for an

order of contempt against Defendants alleging that Defendants failed to comply with the Court’s

Order compelling them to respond to discovery. Doc. 43 (the Motion for Sanctions).

       Defendants failed to timely respond to that motion (or even request an extension) within

five days as required by the Standing Order on Discovery Motions.

       On June 15, 2021, a new attorney appeared for Defendants. Doc. 45.

       The next day, Defendants (through the new attorney) filed a motion for an extension of

time to respond to the Motion for Sanctions. Doc. 46 (the Motion for Extension). In the Motion

for Extension, Defendants stated that they needed more time to get the new attorney up to speed
Case 6:20-cv-01896-PGB-DCI Document 48 Filed 06/17/21 Page 2 of 3 PageID 673




on the case, to provide the discovery ordered by the Court, and to otherwise allow the new attorney

an opportunity to respond to the Motion for Sanctions. Id.

       Hiring a new attorney does not restart the clock on responding to a motion—a party cannot

create good cause for an extension of time by firing their attorney and hiring a new one once they

have allowed a deadline to expire. Thus, the Motion for Extension fails to state good cause for the

requested extension.

       Nonetheless, the Motion for Sanctions cannot be granted on the record before the Court.

First, the issue before the Court is primarily whether the discovery responses (mostly denials of

any responsive documents) are true. This is not a situation where Defendants simply failed to

respond to the Court’s Order. Thus, further development of the record—by hearing, through

further briefing, or both—is necessary to resolve this issue. Second, the undersigned lacks

statutory authority to hold Defendants in contempt in the manner suggested by the Motion for

Sanctions—if the undersigned certified facts constituting contempt, the district judge would then

consider the matter and issue any order of contempt. Again, this would require a hearing, further

briefing, or both prior to submission to the district judge.

       Accordingly, upon due consideration and consistent with the Standing Order on Discovery

Motions, the Court will require full briefing by the parties in compliance with Local Rule 3.01, if

the Motion for Sanctions is refiled.

       It is ORDERED that:

       1. The Motion for Sanctions (Doc. 43) is DENIED without prejudice to allow refiling

           with full briefing, if necessary. Prior to any re-filing of a fully briefed motion, the

           parties shall comply with the conferral requirements of Local Rule 3.01(g) by




                                                 -2-
Case 6:20-cv-01896-PGB-DCI Document 48 Filed 06/17/21 Page 3 of 3 PageID 674




        conferring in person or via telephone in a good faith effort to resolve the issues

        underlying the Motion for Sanctions without Court intervention.

     2. The Motion for an Extension (Doc. 46) is DENIED as moot.

     ORDERED in Orlando, Florida on June 17, 2021.




                                          -3-
